DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Response to Arguments
Office action dated 28 October 2021 is vacated and the present office action resets the response time period for the applicant.  Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2019/0223747) in view of Della Santina et al. (US 2012/0277835; hereinafter “Della”).
Regarding claims 1 and 14, Chou discloses a galvanic vestibular stimulation device, comprising: a glasses frame, two temples having proximal and distal ends, connected at the proximal ends to the glasses frame, and two temple tips at the distal ends of the two temples (e.g. Fig. 22A); one or more electrodes positioned in the temple tips (e.g. ¶¶ 244 – “electrode also can be located near the temporal lobe, such as, on the head-mount structure where near the ear”); one or more wireless transceivers positioned in the temples (e.g. ¶¶ 115 – wireless transmission module); one or more accelerometers, gyroscopes, and magnetometers positioned in the temples (e.g. ¶¶ 206); one or more processors communicatively connected to the electrodes, the wireless transceivers, the accelerometers, the gyroscopes, the magnetometers, the processor positioned in the temples (e.g. ¶¶ 115, 139, etc.); and one or more batteries positioned in the temples (e.g. ¶¶ 115 – “battery”).
Chou discloses that the processors are configured to modulate a stimulation provided by the electrodes based on information provided by at least the electrodes (e.g. ¶¶ 208-221, 230); however, Chou fails to expressly disclose the determination of speed, acceleration, orientation, location, and direction of the glasses frame and modulate a level of stimulation at the one or more electrodes wherein this stimulation is based on at least one of the accelerometers, gyroscopes, and magnetometers. In the same field of endeavor, Della teaches stimulation based on information provided by the accelerometer and gyroscope, in order to account for speed, acceleration, orientation, location and direction of the user (e.g. ¶¶ 11, 45 – “gravito-inertial signals for stimulation”). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use the known technique of basing stimulation on at least the 
Regarding claims 3-4 and 16-17, Chou discloses an embodiment where the temple tips are curved inwards towards each other (e.g. Figs 22 – where the examiner notes that human physiology would require the temple tips to curve inwards).  Additionally, it is noted that the electrodes deliver stochastic stimulation to a user’s skin at the temple region, near the user’s mastoid process to enhance postural response (e.g. ¶¶ 54, 203, 211, etc.).
Regarding claims 5-6 and 9, Chou discloses that the device sends, stores, and receives signals from cloud storage or an onboard non-transitory CRM, where the wireless transceiver may be Bluetooth, etc. (e.g. ¶¶ 115, 139, 164, etc.).
Regarding claims 7-8, Chou as obviated by Della with respect to claims 1 and 14 above further obviate the communication of the accelerometers, gyroscopes, and magnetometers with the processors to send data relating to the device’s speed, acceleration, orientation, location, and direction and the stimulation is adjusted accordingly based on the feedback (e.g. Della reference ¶¶ 11, 45 – “gravito-inertial signals for stimulation).
Regarding claims 10-11 and 18, the device may include batteries which are rechargeable (e.g. ¶¶ 178).
Regarding claims 12-13 and 19-20, the device further comprises inductive charging coils (e.g. ¶¶ 178) and corrective or non-corrective lenses (i.e. where the examiner is of the position that the lenses of glasses must be one or the other).
Allowable Subject Matter
21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792